Affirmed and Memorandum Opinion filed May 2, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00807-CR

                     JOSE ANGEL MORENO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1322999

                 MEMORANDUM                     OPINION


      A jury convicted appellant of the offense of aggravated sexual assault of a
child under fourteen (14) years of age.      On August 24, 2012, the trial court
sentenced appellant to confinement for nine (9) years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing frivolous
contentions which might arguably support the appeal. See Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); and Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974). A copy
of counsel’s brief was delivered to appellant. Appellant was advised of the right to
examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response
has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2